DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 17-20, and 22-24 are currently pending with claims 8-9 being previously withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 17-20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. US 2015/0202351 (hereinafter “Kaplan”) in view of Harris, Alexander et al. "Conducting polymer coated neural recording electrodes." 2012 (hereinafter “Harris”) in view of Priestley et al. US 2009/0099580 (hereinafter Priestly) and in further view of Opwis et al. "Oxidative in situ deposition of conductive PEDOT: PTSA on textile substrates and their application as textile heating element" Synthetic Metals Volume 162, Issues 21–22, December 2012, Pages 1912-1918 (hereinafter Opwis).
Regarding claim 1, Kaplan teaches an electrically conductive material (Fig. 12A-B) comprising: a base including a silk fiber (a silk body is used as the base; [0088]. The silk body may be fibrous, as exemplified in [0102]) degummed (the silk is degummed during preparation, [0280]).
Kaplan further teaches that conductive copolymers of poly-ethylenedioxythiophene (PEDOT) are applied to the base ([0117]), but does not specifically teach that poly(3,4-ethylene-dioxythiophene)-p-toluene sulfonate (PEDOT-pTS) is applied to the base. In the same field of endeavor, Harris teaches that poly(3,4-ethylene-dioxythiophene)-p-toluene sulfonate (PEDOT-pTS) is a particularly effective conductive polymer when utilized for neural recording (Abstract). It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to have utilized PEDOT-pTS as taught by Harris as the conductive polymer in the Kaplan device in order to improve signal to noise ratio, charge density, and biostability (Harris; Abstract). The materials are additionally known to those of ordinary skill in the art before the effective filing date as art recognized equivalents of each other and would have produced predictable results of acting as a conductor in the device of Kaplan (see evidentiary reference Kim, Jin-Yeol et al. paragraph 2-3 that mention PEDOT, PEDOT-PSS and PEDOT-PTS are known equivalents with PEDOT-PTS having a much higher conductivity further adding to why it is a superior material to PEDOT in the same environment).
Though Kaplan teaches degumming the silk, it is done with a different process ([0280] which mentions degumming with sodium carbonate/soap). Priestley teaches a nerve treatment device (abstract) that includes the processing of the silk layer that degums the silk with an enzyme ([0031][0039]). It would have been obvious to the skilled artisan before the effective filing date to utilize an enzyme based degumming process as taught by Priestley in lieu of the sodium carbonate based process of Kaplan as predictable results would have ensued (use of a known technique of silk degumming to improve a known product, silk material). Arami (attached NPL utilized as evidence only) details the various improvements an enzyme degumming process has over soaps such as increased strength, comparable weight, decreased environmental impact, general reduced cost (pages 271, 274-275) supporting the above predictable results.
Though chemical polymerization is well-known in the field of conductive polymers, Kaplan and Harris are silent on the process. Opwis teaches a method of manufacturing PEDOT:PTSA which is the same as the claimed composition (Figure 1, Introduction). It would have been obvious to the skilled artisan before the effective filing date to utilize the chemical polymerization process as taught by Opwis with the device of Kaplan in view of Harris and Priestley as predictable results would have ensued (creation of a known conductive polymer using a generic class of polymerization types). 
Regarding claim 2, the present combination teaches the electrically conductive material of claim 1, wherein the base is linear or planar (the silk body can be in any shape and/or form, including a planar surface or implantable tube; [0092])
Regarding claims 3 and 17, the present combination teaches a bioelectrode comprising the electrically conductive material of claims 1 and 2, respectively (material is used with biological tissue; Kaplan [0087-0088], see also Figures 12A-B).
Regarding claims 4-6, the present combination teaches the bioelectrode of claim 3. Kaplan further teaches wherein the bioelectrode is configured as a surface or a puncture electrode (the silk body can be in any shape and/or form, including a planar surface or implantable tube; [0092] which would be considered a planar electrode as well as a puncture electrode), and includes a planar or linear electrode element with a broad possible range of an area contactable with a living body tissue (device may have a diameter between 100 nm and 20 mm, [0094]; and a length between 1 mm to 10 cm, [0097]. Electrically-conducting components are formed on at least a portion of the surface of the silk body, [0095-0096]). It is the Examiner’s position that the claimed areas fall within the dimensions disclosed by Kaplan as the electrodes can take up a portion of the overall surface area of the device as shown in Figures 12A-B and the device is specified as having the rough dimensions as mentioned above. 
Furthermore, it would have been obvious to the skilled artisan before the effective filing date to utilize said contactable dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 7, 18, 19, 20, and 22, the present combination teaches the bioelectrode of claims 3, 4, 5, 6, and 17, respectively. Kaplan further teaches wherein the bioelectrode is configured as a multipoint electrode (multiple electrically-conducting components may be formed on the silk body; [0095]).
Regarding claim 25, Kaplan discloses the silk fiber that was degummed (as mentioned above) with the enzyme (rendered obvious above) contains fibroin (a silk body is used as the base; [0061][0088] which details the focus of the silk fibroin). Further, silk is inherently made of sericin and fibroin.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Harris, Priestley, and Opwis, as applied to claim 1, and in further view of Kim et al. “Highly conductive PEDOT:PTS films interfacially polymerized using electro spray deposition and enhanced by plasma doping” Jan, 2014.
Regarding claims 23-24, Kaplan as modified by Harris, Priestley, and Opwis discloses the device of claim 1 (above), but does not further detail the claimed resistances. The Applicant does not appear to have any criticality for the specified ranges other than they are based on the shaping and/or cross-sectional area which additionally do not appear to have criticality with no one shape being any more superior than another. As both the prior art, as well as the present invention, utilize the same materials on the same devices for the same general purpose of , it would be reasonable to assume that they would include similar if not identical electrical properties depending on the chosen shape of the device. 
Further, it has been held that a change in shape is a matter of design choice which a person having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has also been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 
Kim teaches utilizing PEDTO:PTS films in lieu of PEDOT or PEDOT:PSS in the same environments and further mentions that the conductivity of PEDOT:PTS could be as high as 2000S/cm given a film thickness of 100nm, providing the skilled artisan an electrical resistance of about 5kΩ/sq. This is not the exact same claimed range as the Applicant because the Applicant provides the exact cross-sectional area, however given that the overall electrical resistance value is based on both the size/shape of the material and that the Applicant has no criticality for either, it would have been further obvious to the skilled artisan before the effective filing date to utilize the above material with its inherent properties as taught by Kim with the device of Kaplan as modified by Harris and Priestley for the above mentioned advantages and reasons.
Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. 
After consideration of the evidence as a whole, the prior rejection of record is not considered to be overcome. Lower performance with regard to handle or cost does not prevent the skilled artisan before the effective filing date from considering utilizing an enzyme to degum silk. This process again is very well documented and is further known to include several variations such as which enzyme, weight ratios/percentages, and timing of each step. All of which can change the outcome and by extension, the conclusion one makes in regards to efficacy or cost. It is entirely possible that Freddi and/or Mei-po Ho found opposing results to the prior art above (newly cited Arami included), but seems to be in part due to a different process (yet still encompassed by the broadly claimed enzyme degumming of silk process). However, the fact remains that the skilled artisan, in light of the prior art cited, would have found it reasonable to degum the silk substrate with another method than detailed by Kaplan. Arami details that the soap methodology achieves similar levels of quality of degumming as an enzyme but in fact makes it more expensive and less ecofriendly (page 274 paragraph 2). Arami further explicitly details the skilled artisan would have found enzyme degumming an improved process given the lessened environmental impact, the decreased consumption of energy and the shorter operation time (pages 274-275).
The skilled artisan before the effective filing date would have had ample reason and motivation to try degumming silk with this known process given the disclosure of Arami and previously mentioned Priestley. With respect to Arami, even without the expressly written out reasons as to why enzyme degumming is desirable, Figure 10 further shows that results of each method (enzymes for Figure 10A-C) versus soap (Figure 10D) produce fairly comparable results with the enzyme SEM micrographs appearing slightly cleaner and more degummed when compared to both the soap methodology and the initial silk sample (fibroin) at Figure 9. Arami further details the strength loss is more pronounced in the soap degummed silk when compared to the enzymes (and/or combination of enzymes) degummed silk as per Results and Discussion (page 271 and Table II). Arami again is simply cited as evidence to support the previous statement that the known process of degumming silk with an enzyme does in fact provide some several levels of improvement over soap (sodium carbonate).
The Applicant’s claim 1 is still broad to the point that any of the several variations of degumming with an enzyme would still read on the claim. The Applicant has not identified in the claims if a certain enzyme provides unexpected results or that a certain weight ratio/percent is ideal over others. 
The substitution of PEDOT for doped PEDOT (PEDOT-pTS) is still considered a reasonable modification especially with the documentation that by doping the PEDOT complex with pTS it is afforded greater conductivity which in the instant prior art is preferable given their application of neural sensing and recording. The Applicant has not provided sufficient evidence that if pTS were added to PEDOT that it would yield unexpected results. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794